 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   Case No. 1:18-po-00037-SAB
                                                  )
12                     Plaintiff,                 )
                                                  )   ORDER GRANTING PARTIES’ MOTION FOR
13   vs.                                          )   VACATUR OF GUILTY PLEA AND, IN THE
                                                  )   EVENT OF VACATUR, DISMISSAL AND
14   DONALD R. BURHANS,                           )   VACATING JANUARY 16, 2020 HEARING
                                                  )
15                     Defendant.                 )
                                                  )
16
17          On July 12, 2018, the Defendant Donald R. Burhans, plead guilty to one count of
18   failure to obtain a permit in violation of 36 C.F.R. § 2.10(b)(8). The plea agreement provided
19   that Defendant was to pay restitution in the amount of $9,500.00 to the National Park Service
20   and obey all laws. As part of his diversionary agreement, the Government was to permit
21   Defendant to withdraw his guilty plea if he paid the restitution in full.
22          On December 18, 2019, the parties filed a motion to withdraw the guilty plea and for
23   dismissal of this action. However, where the parties have entered into a diversionary plea
24   agreement, the proper procedure is to file a motion for vacatur of the guilty plea and, in the
25   event of vacatur, dismissal. See United States v. Escobar, No. 1:16-cr-00082-SAB (E.D. Cal.).
26   Accordingly, the Court shall construe the parties’ motion as a motion for vacatur of the guilty
27   plea, and in the event of vacatur, dismissal.
28          The Court having read the joint motion, having reviewed and considered the conditions
 1   upon which the defendant entered his guilty plea and that he has complied with the terms of the

 2   plea agreement, finds that fair and just reasons exist to vacate Defendant’s guilty plea entered on
 3   July 12, 2018, and dismiss the case against him.
 4            Accordingly, IT IS HEREBY ORDERED that:
 5            1.      The joint motion for vacatur of guilty plea, and in event of vacatur, dismissal
 6   (ECF No. 18) is GRANTED;
 7            2.      Defendant’s plea of guilty is VACATED and the charges in this case, as reflected
 8   in the citation filed March 7, 2018 (ECF No. 1), are DISMISSED WITH PREJUDICE;
 9            3.      The hearing set for January 16, 2020 is VACATED and the parties need not
10   appear on that date.
11
12   IT IS SO ORDERED.
13
     Dated:        December 19, 2019
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
